Citation Nr: 1111831	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-10 640	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected disability pension benefits in the amount of $47,346.00, to include validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an overpayment determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal was thereafter transferred to the RO in Cleveland, Ohio.  In June 2010, the Veteran testified at a video hearing before the undersigned.  

At the June 2010 video hearing, the Veteran raised the issue of whether he could repay the overpayment at the rate of $500.00 a month.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ) and is not intertwined with the issue on appeal.  Therefore, it is referred back to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2.  During the period from October 1, 2002, to November 5, 2007, the Veteran was paid $47,346.00 in nonservice-connected disability pension benefits during which time he was in receipt of income from wages that exceeded the nonservice-connected disability pension income limits; the Veteran does not dispute the calculated amount of income he reportedly received and the indebtedness was validly created.

3.  The Veteran's nonservice-connected disability pension benefit payments were retroactively stopped effective October 1, 2002, to November 5, 2007, as a result of information demonstrating his receipt of income from wages that exceeded the nonservice-connected disability pension income limits during this time.

4.  The Veteran is not demonstrated to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

5.  The Veteran was at fault in the creation of the debt in failing to report income from wages from October 1, 2002, to November 5, 2007, and in continuing to accept nonservice-connected disability pension payments during that time.

6.  Waiver of the assessed overpayment would result in unfair enrichment to the Veteran.

7.  Recovery of the assessed overpayment would cause the Veteran financial hardship and possibly deprive him of basic necessities.

8.  Denial of waiver would not defeat the purpose of the award of VA benefits.

9.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received. 


CONCLUSION OF LAW

Recovery of the overpayment of the nonservice-connected disability pension benefits in the valid amount of $47,346.00 would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant to note that chapter 53 of title 38, U.S. Code (which governs waiver requests) contains its own decision notice provisions which have been fully complied with by the RO.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained. 

Factual Background

A review of the record shows that a July 1994 rating decision granted the Veteran nonservice-connected pension benefits effective from February 1, 1994.  While an October 1995 rating decision terminated his nonservice-connected pension benefits, the Veteran appealed that termination and an April 1997 rating decision reinstated benefits effective December 1, 1996, because of unemployability.  

The record also reflects that the July 1994 and April 1997 letters that notified the Veteran of his entitlement to nonservice-connected disability pension benefits informed him of the factors affecting the right to payment.  Specifically, the Veteran was notified of the need to inform VA if he began working or became self-employed, or if he received income from any other sources, including the Social Security Administration.  The RO, in letters dated in August 1994, December 1994, August 1995, and May 1996, also reminded the Veteran of his notice obligation. 

In a January 2006 VA Form 21-0516, Improved Pension Eligibility Verification Report, the Veteran reported that he had no income in 2005 and 2006.  He also reported that his only asset was one share of GM stock worth 0.7 cents and that he had no unreimbursed medical expenses in 2005 and 2006. 

In a January 2006 VA Form 21-0516-1, Improved Pension Eligibility Verification Report, the Veteran reported that he had not received any wages in the previous 12 months.  He also reported that his total interest and dividend income for 2005 and 2006 was 0.28 cents and his only asset was one share of GM stock worth $45.00.

In a May 2006 VA Form 21-0516-1, Improved Pension Eligibility Verification Report, the Veteran reported that he had not received any wages in the previous 12 months.  He also reported that his total interest and dividend income for 2005 was 0.07 cents and for 2006 was 0.06 cents, he earned $1,105.12 in 2006, and his only asset was one share of GM stock worth $40.00.

In a June 2006 VA Form 5655, Financial Status Report, the Veteran reported that he had not worked since 2004 and his only income was $881.00 in pension income.  As to his other assets, he reported that he owned one share of GM stock worth $48.00.  As to his expenses, he reported that he had $750.00 in monthly expenses ($350.00 in rent; $105.00 for food; $220.00 in utilities; and $80.00 for phone).  He also reported that, while he was supposed to pay $75.00 a month in child support, he was $17,000.00 behind in his payments. 

In a June 2006 VA Form 21-0516-1, Improved Pension Eligibility Verification Reports, the Veteran reported that he had not received any wages in the previous 12 months, his total interest and dividend income for 2005 and 2006 was 0.28 cents, and his only asset was one share of GM stock was $45.00.

In 2007, the RO obtained wage income information about the Veteran that documented the fact that from 2002 to 2007 he earned wages that exceeded the nonservice-connected disability pension income limits during these calendar years. 

In November 2007, the RO notified the Veteran that his nonservice-connected disability pension benefit payments were retroactively stopped effective October 1, 2002, to November 5, 2007, as a result of information demonstrating his receipt of wage income that exceeded the nonservice-connected disability pension income limits during this time.  

In March 2008, the Committee on Waivers and Compromises denied entitlement to waiver of recovery of the overpayment in the calculated amount of $51,700.00.  The Veteran appealed.  After conducting an audit of the Veteran's account, the Committee on Waivers and Compromises concluded in a subsequent February 2006 decision that the correct amount of his overpayment was $47,346.00. 

In a January 2008 VA Form 21-8416, Medical Expense Report, the Veteran notified VA that he had no medical expenses because he received all of his treatment at VA.

In a January 2008 VA Form 21-0516-1, Improved Pension Eligibility Verification Report, the Veteran reported that he had received no wages in the last 12 months and while he used to receive $770.00 a month in VA benefits, these benefits stopped on November 1, 2007.  He also reported that his only asset was one share of GM stock.

In a February 2008 VA Form 20-5655, Financial Status Report, the Veteran reported that he had $536.00 in monthly expenses ($350.00 in rent; $125.00 for food; $236.00 in utilities; and $25.00 for transportation) and his only asset was one share of GM stock worth $7.00.

In a June 2008 VA Form 21-0516-1, Improved Pension Eligibility Verification Report, the Veteran reported that he had received no wages in the last 12 months.  He also reported that he had no assets and that he had no income from wages or other sources of income in 2002, 2003, 2004, and 2005.  

At his video hearing in June 2010 the Veteran asserted, in essence, that it would be a financial hardship to have to repay the debt he owes VA because his only income is his VA pension check.  He also testified that he received food stamps.  He testified that he does not dispute the fact that he earned income during the years he received pension benefits from VA.  However, since discovering he was not supposed to work, he has not done so.  Lastly, he testified that he did not commit fraud when he cashed and spent the retroactive compensation check he received from the RO while the appeal of his denial of his waiver was pending.  He said he spent the money repaying loans he took out to live since VA stopped sending his pension check.

The Validity of the Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

In this case, the record reflects that the Veteran had been in receipt of VA nonservice-connected pension benefits since February 1, 1994.  See July 1994 and April 1997 rating decisions.  The record also reflects that the Veteran was aware of the need to inform VA if he began working.  See letters dated in July 1994, August 1994, December 1994, August 1995, May 1996, and April 1997.  

Despite the Veteran being placed on notice of his obligation to notify VA of any income he received from wages while receiving nonservice-connected disability pension benefits, he failed to disclose to VA wage income he earned in 2002, 2003, 2004, 2005, 2006, and 2007.  There is no apparent dispute, however, as to the amount of income he is reported to have earned during these years.

Therefore, because the Veteran was awarded nonservice-connected pension benefits based his being unable to work and because the wages he, in fact, earned during these years exceeded the nonservice-connected disability pension income limits for these years, the Board concludes that the overpayment in the amount of $47,346.00 was properly created.

The Waiver Claim

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The Court has held that the operative language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which there is an intent to seek an unfair advantage and that a mere negligent failure to fulfill a duty or contractual obligation is not an appropriate basis for a bad faith determination.  Richards v. Brown, 9 Vet. App. 255 (1996).

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In this case, there is no evidence demonstrating that the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded if shown that it would be against the principles of equity and good conscience to require the appellant to repay the debt to the government.  38 C.F.R. §§ 1.963, 1.965.

As to the principles of equity and good conscience, part of the Board's analysis, the record shows the Veteran was solely at fault in the creation of the debt in failing to report the receipt of wage income from his employment from October 1, 2002, to November 5, 2007, and in continuing to accept the nonservice-connected disability pension payments during that time.  In fact, the record shows that the Veteran filed with VA documents in which he failed to disclose to VA his having wage income.

Similarly, the Board finds that the Veteran's receipt of $47,346.00 from VA that he was not entitled to because his income was above the poverty level during the years in question results in unfair enrichment to the claimant.  

As to whether the recovery of the assessed overpayment would deprive the Veteran of basic necessities, the Board notes that the most recent financial records provided by the Veteran shows that he requires $536.00 a month to cover basic living expenses, owes over $17,000.00 in child support, and has no assets except for one share of stock worth approximately $40.00.  The Veteran also testified that his sole source of income is his VA benefits and he receives food stamps.  However, the record also shows that the Veteran receives all of his medical care from VA without charge.  Accordingly, the Board concludes that recovery of the debt would cause the claimant financial hardship.

As to whether collection of the debt would not defeat the purpose of paying the benefits by nullifying the objective for which the benefits were intended, the Board notes that these benefits are paid to help Veteran's who cannot find employment that would provide income above the VA poverty level.  In this case, the record shows that the claimant was able to obtain such employment.  Therefore, the Board finds that collection of the debt would not defeat the purpose of paying the benefits.  

Lastly, the Board finds that there is no indication in the record that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.  

After weighing all the evidence of record, the Board finds that recovery of the overpayment would not be against equity and good conscience.  The Board has reached this conclusion because, while the repayment of the debt would cause the Veteran financial hardship, the Board nonetheless finds that this hardship is outweighed by the fact that he was solely at fault in the creation of the debt, that he was unjustly enriched by having taking benefits, that collection of the debt would not defeat the purpose of paying the benefits, and that there is no indication that reliance on the overpaid benefits resulted in the relinquishment of a valuable right or the incurrence of a legal obligation. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In this case, the Board finds that the preponderance of the evidence in this case is against the Veteran's claim for a waiver and therefore the benefit doctrine does not apply.


ORDER

Entitlement to waiver of overpayment of the nonservice-connected disability pension benefits in the amount of $47,346.00 is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


